Citation Nr: 0832617	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a higher initial rating for status-post left 
ankle lateral retinacular release, evaluated as 10 percent 
disabling from October 29, 2005, to March 1, 2006, and 10 
percent disabling from April 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1998 to 
October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  By a January 2007 rating decision, the 
RO concluded that a temporary 100 percent rating was 
warranted based on the need for convalescence due to surgery 
performed on March 1, 2006.  The RO assigned the temporary 
100 percent rating from March 1, 2006, to April 1, 2006, when 
the previously assigned 10 percent rating was resumed.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the left ankle disability rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, and because of the 
temporary total rating for one month, the Board has 
characterized that issue as set forth on the title page.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2008.  Transcript of the hearing 
is of record.  At the hearing, the veteran submitted new 
evidence in the form of two operative reports dated in 
February 2003 and March 2004.  The veteran also submitted an 
operative report dated in  March 2006 and a statement by a 
physician dated in December 2006, which were duplicates of 
evidence already received.  The veteran specifically waived 
his right to have the RO consider this evidence in the first 
instance.  38 U.S.C.A. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  Prior to March 1, 2006, the veteran's service-connected 
left ankle disability was manifested by dorsiflexion limited 
to 20 degrees and plantar flexion limited to 35 degrees with 
pain, which is tantamount to moderate limitation of motion.

2.  Since April 1, 2006, the veteran's service-connected left 
ankle disability is manifested by dorsiflexion limited to 15 
degrees and plantar flexion limited to 30 degrees, which 
equates to moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a higher initial rating for status-post left 
ankle lateral retinacular release prior to March 1, 2006, and 
since April 1, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5270, 5271, 
5272, 5273, 5274 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2005, well before the AOJ's initial adjudication of 
the claim.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the veteran's 
claim will be denied, these questions are not now before the 
Board.  Consequently, a remand of the rating question is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue on appeal and the text of the relevant portions of the 
VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The veteran contends that he is entitled to a rating of 30 
percent for his left ankle disability.  He contends that he 
has significant pain in his left ankle that has not been 
helped by multiple surgeries or physical therapy.  He also 
contends that his life has changed as a result of his left 
ankle disability, as he is no longer able to engage in 
activities that he used to because of the pain he 
experiences.

The veteran's SMRs show that the veteran injured his left 
ankle in October 2002.  In February 2003 the veteran had an 
operation on his left ankle. He had lateral ligament 
reconstruction; arthroscopy, diffuse synovectomy; and partial 
excision of the distal fibula.  The veteran underwent a 
second surgery on his left ankle in March 2004.  The veteran 
had a foreign body excision, deep ankle, and a decompression 
arthrotomy.  The veteran was discharged from service as a 
result of his left ankle disability in October 2005.

An October 2005 VA examination shows that the veteran had 
normal dorsiflexion of 20 degrees and limited plantar flexion 
of 35 degrees, limited by pain and postsurgical stiffness.  
His range of motion was limited by pain, but was not limited 
by repetitive use, fatigue, weakness, lack of endurance, or 
incoordination.  The examiner was unable to determine if 
flare-ups caused any additional limitation of motion without 
resorting to speculation.  

On physical examination, there was no heat, redness, 
swelling, effusion, or drainage.  There was a lateral surface 
scar, measuring 6.5 by 0.6 centimeters.  The scar was level, 
nontender, and nondisfiguring.  There was no ulceration, 
keloid, hypo- or hyper- pigmentation, and no limitation of 
motion due to the scar.  The  veteran's posture and gait were 
normal.  He did not require an assistive device for 
ambulation.  

The veteran reported a functional impairment of difficulty 
standing for long periods of time.  He also reported a 
limited ability to do any significant exercise, like cycling, 
running, playing volleyball, basketball, or hiking.  He 
reported that he missed work as often as two to three times 
in a week because of his left ankle.  The veteran reported 
that he could not do activities of pushing a lawn mower, 
gardening, climbing stairs in significant numbers, 
significant shopping, or long walking.  He reported that he 
was able to brush his teeth, cook, shower, dress himself, 
drive a car, and take out the trash.  His usual occupation 
was reported to be a civil engineering technician and he was 
currently employed in that position.  

An x-ray revealed staples on the lateral surface of the ankle 
consistent with stabilization surgery and repair of 
ligaments.  The veteran was diagnosed with status post-left 
ankle lateral retinacular release and stabilization surgery 
with residual pain, stiffness, and loss of range of motion.

The veteran had a third surgery on his left ankle in March 
2006.  Again, he had a foreign body excision, deep ankle, and 
a decompression arthrotomy. 

A private medical record dated in December 2006 from P.W., 
M.D. reveals that the veteran was seen with a complaint of 
significant discomfort about his left ankle, mostly about the 
anterior aspect with limited dorsiflexion and limited 
standing and walking time, as he could not tolerate steps.  
Dr. P. W. noted that he made extensive attempts surgically 
and non-surgically with physical therapy to manage the 
veteran's symptoms, but the veteran still had significant 
difficulty.  The veteran's distal neurovascular status was 
intact.  There were no gross motor or sensory deficits.  
There was no erythema, warmth, climbing lymphangitis, 
proximal lymphadenopathy, or trophic skin changes.  The 
veteran had limited dorsiflexion to eight degrees, and normal 
plantar flexion to 45 degrees with acceptable internal and 
external rotation as well as inversion and eversion.  The 
veteran had some discomfort at any extremes of inversion or 
eversion.  There was significant tenderness about the 
anterior aspect of the ankle.  He had arthroscopically 
confirmed considerable anterior ankle scarring following his 
injury in the past with an antero-lateral ankle sprain.  The 
veteran was diagnosed with ongoing anterior ankle 
impingement, adhesions, and significant limitation through 
the postoperative scar tissue with dorsiflexion and plantar 
flexion.  Dr. P.W. reported that the veteran had ongoing pain 
limited dorsiflexion as well as no significant ability to 
walk or stand in a work capacity greater than two hours per 
shift.  The veteran received a cortisone shot to treat his 
pain.  

The veteran was afforded another VA examination in February 
2007.  The veteran had a limited range of dorsiflexion to 15 
degrees, and a limited range of plantar flexion to 30 
degrees.  He could evert the ankle to 15 degrees and invert 
to 20 degrees.  The veteran complained of pain at the 
extremes of ranges of motion.  The examiner opined the 
veteran's range of motion as being slightly reduced.  Except 
as noted, there was no change in active or passive range of 
motion during repetition, and no additional losses of range 
of motion due to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.  

The veteran reported constant pain that he rated as a seven 
on a scale of one to ten (7/10).  The reported having 
cortisone shots in the ankle, but without much relief.  He 
reported that his pain was worse in the morning at a level of 
8/10.  He also reported that his pain eased as the day went 
on.  He reported occasional ankle swelling.  The veteran did 
not wear an ankle brace.  He had not been incapacitated by 
the pain.  He reported taking over-the-counter pain 
medication to help his pain.  He reported no flare-ups per 
se, but that the pain waxed and waned.  

The veteran's occupation was that of a civil engineering 
assistant.  His job was primarily sedentary at a desk.  He 
reported that perhaps two to three times per month, he would 
be out in the field.  The veteran reported that he had not 
missed work as a result of his ankle pain.  He was able to do 
some housework and yard work.  He could not do weightbearing 
exercises on his legs because of the ankle pain.  He could do 
all self-care.  He had a very slight limp on the left leg.  
He used no assistive devices and did not wear an ankle brace.  
He used no orthotics.

The examiner noted the 6.5 by 1.5 centimeter scar on the 
veteran's ankle.  The veteran claimed that it was tender.  
The scar was not inflamed and was well-healed.  There was no 
swelling or inflammation in the region of the scar, and there 
was no swelling in the ankle.  There was some generalized 
tenderness of the lateral aspect of the ankle, particularly 
on the lateral malleolus.  There were also two arthroscopic 
scars on the dorsum of the ankle.  Each of those scars 
measured approximately five millimeters in diameter.  They 
were slightly pigmented, well-healed, and not tender.  The 
veteran's anterior tibialis, posterior tibialis, peroneus, 
and gastrocnemius muscles were normal in strength.  There was 
no atrophy of those muscles.  Extensor hallucis longus 
strength was normal.  There as no sensory deficit in the 
ankle or foot.  The arches were maintained bilaterally in 
both feet with and without weightbearing.  The Achilles 
tendon angle was maintained with and without weightbearing 
and there were no signs of abnormal weightbearing in the left 
foot.  Reflexes were normal.

The examiner opined that the veteran clearly had some 
limitation of motion in his ankle.  An x-ray showed that bone 
anchors were seen within the distal fibula.  The ankle 
mortise was normal.  The tibio-talar joint was normal in 
width.  No osteophytes were visualized.  The overlying soft 
tissues were normal.  There was no evidence of degenerative 
change of the left ankle.  

The veteran testified at the hearing in July 2007 that his 
pain had been continuous and that surgeries did not ease the 
pain.  He testified that he did his own physical therapy for 
his ankle.  The veteran also testified that he wore 
orthopedic braces and took over-the-counter pain medication.  
He testified that he favored his right side over his left 
because of his left ankle pain.  He also testified that his 
ankle would be stiff and painful when the weather was cold.  
The veteran testified  that his ankle pain would wake him up 
in the middle of the night.  He testified that the stiffness 
and pain made it hard for him to move.  The veteran testified 
that he might have to see the doctor again for another 
cortisone shot.  He further testified that pain caused him to 
limit the motion of his ankle and that he could only hold his 
ankle in one position when it hurt.  He testified that he 
could only dorsiflex for two or three seconds before the pain 
would take over and that he could not plantar flex at all.  
The veteran also testified that sometimes his ankle would 
give out and roll to the outside, causing his ankle to swell.

Disability ratings are determined by the application of a 
schedule of ratings, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the veteran's 
service-connected joint disability.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Also, as noted above, when an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id  
Consequently, the Board will evaluate the veteran's left 
ankle disability as a claim for a higher evaluation of the 
original award, effective from October 29, 2005, with the 
temporary 100 percent rating for March 2006.

The veteran's left ankle limitation of motion has been 
evaluated utilizing the rating criteria found at Diagnostic 
Code 5271.  Under Diagnostic Code 5271, a 10 percent rating 
is for moderate limitation of motion, and a 20 percent rating 
is for marked limitation of motion.  Normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  38 C.F.R. § 4.71 (Plate II) 
(2007).

Here, at the VA examination in October 2005, the veteran had 
normal dorsiflexion to 20 degrees and plantar flexion to 35 
degrees with pain.  There were no additional limitations by 
repetitive use, fatigue, weakness, lack of endurance, or 
incoordination.  At the VA examination in February 2007, the 
veteran's dorsiflexion was shown to be to 15 degrees, and his 
plantar flexion was shown to be 30 degrees, with pain at the 
extremes of ranges of motion.  There was no additional 
limitation noted due to weakness, impaired endurance, 
fatigue, or incoordination.  While the veteran had limited 
dorsiflexion to 8 degrees in December 2006 at a private 
examination, he had normal plantar flexion to 45 degrees.  At 
the hearing in July 2007, the veteran testified that he could 
not plantar flex at all and that his dorsiflexion was limited 
by pain.  

While the Board acknowledges the veteran's testimony about 
his limitation of motion, the Board is more persuaded by the 
testing conducted by the VA examiners and the veteran's 
private physician.  The Board notes none of the range-of-
motion tests showed the inability of the veteran to plantar 
flex.  

Overall, the evidence is such that the veteran's total 
symptomatology may be equated to no worse than "moderate" 
limitation of motion.  As noted above, the veteran has 
limitation of motion and pain with motion, but the 
limitations do not equate to "marked" disability.  Although 
the terms "moderate" and "marked" are not defined, the 20 
percent rating for ankle disability appears in other criteria 
for problems such as ankylosis in plantar flexion, ankylosis 
of the subastragalar or tarsal joint in a poor weight-bearing 
position, or marked deformity due to malunion of the os 
calcis or astragalus.  38 C.F.R. § 4.71a.  The veteran's 
limitations are not the kind that appear to be as disabling 
as these sort of problems, which strongly suggests that 
"moderate" limitation of motion, not "marked" limitation 
of motion, is the best description for the limitation he 
experiences.  Indeed, his motion remains relatively good 
compared to ankylosis, even when pain is considered.  
Therefore, a 10 percent rating is in order when consideration 
is given to the factors set forth in DeLuca and 38 C.F.R. 
§ § 4.40, 4.45.   

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds that none 
does.  Diagnostic Code 5270, ankylosis of the ankle and 
Diagnostic Code 5272, ankylosis of the subastragalar or 
tarsal joint, are not for application as there has never been 
a diagnosis of ankylosis of the ankle or subastragalar or 
tarsal joint.  Diagnostic Code 5273, malunion of the os 
calcis or astragalus is inapt as there is no evidence that 
the veteran has malunion of either.  Likewise, Diagnostic 
Code 5274, astragalectomy is inapt as there is no evidence of 
the veteran undergoing that procedure.  

In sum, based on all of the relevant medical evidence of 
record, the Board finds that the veteran's left ankle 
disability picture more nearly approximates the criteria 
required for the currently assigned 10 percent rating, and 
that a higher rating under a different diagnostic code is not 
warranted at any time, except for March 2006 when the veteran 
had a rating of 100 percent for convalescence, since the 
initial effective date of October 29, 2005.  38 C.F.R. § 4.7.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the left ankle 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's disability has 
an adverse effect on employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
In this case, the very problems reported by the veteran are 
specifically contemplated by the criteria discussed above.  
38 C.F.R. § 4.40.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to a higher initial rating for status-post left 
ankle lateral retinacular release, evaluated as 10 percent 
disabling from October 29, 2005, to March 1, 2006, and 10 
percent disabling from April 1, 2006, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


